NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2009*
                                   Decided June 23, 2009

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐3230

LEON WASHINGTON and CLARA                           Appeal from the United States District
WASHINGTON,                                         Court for the Northern District of
           Plaintiffs‐Appellants,                   Indiana, Fort Wayne Division.

       v.                                           No. 1:03‐CV‐96

JAMES HAUPERT, JOEL SLYGH, and                      Theresa L. Springmann,
FRED ROGERS,                                        Judge.
     Defendants‐Appellees.

                                         O R D E R

        Leon and Clara Washington were arrested by officers of the Fort Wayne, Indiana
police force who responded to a report of a domestic dispute.  The Washingtons sued the
officers under 42 U.S.C. § 1983, arguing that the arrest was made without probable cause. 



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3230                                                                                    Page 2

The district court determined that the officers were not entitled to qualified immunity and
denied the officers’ motion for summary judgment.  On interlocutory appeal, we affirmed,
Washington v. Haupert, 481 F.3d 543 (7th Cir. 2007), and the case went to trial.  At trial, the
jury sided with the officers, and the Washingtons appeal.  The Washingtons’ pro se
brief—they were represented by counsel at trial—lists five issues for appeal, but the
Washingtons have sufficiently developed only one argument.  We liberally construe the
filings of pro se litigants, see Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009), but “still we
must be able to discern cogent arguments in any appellate brief, even one from a pro se
litigant,” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (citing FED. R. APP. P. 28). 
Accordingly, we consider the only argument that the Washingtons have cogently
presented: that the district court should not have allowed the officers to strike the one
African‐American member of the jury venire—a strike that resulted in the Washingtons,
themselves African Americans, being tried by an all‐white jury.

        Counsel for the Washingtons objected to the peremptory strike and, following
Batson v. Kentucky, 476 U.S. 79 (1986), the district court then asked counsel for the officers if
she had a race‐neutral reason for the strike.  She gave four reasons: she had observed the
potential juror nodding his head and making certain facial expressions when counsel for
the Washingtons spoke, suggesting sympathy for their case; the potential juror did not give
a “strong positive” answer to one of counsel’s questions; the potential juror had been at his
job for only nine months; and he was not originally from the area.  Although counsel stated
that she generally preferred local jurors and those who had been at their jobs for a long
time, she did not explain either preference.  Counsel for the Washingtons argued that the
explanations did not make any sense, but made no other argument to rebut them.  The
district court overruled the objection.

       The district court’s ruling that the lawyer’s race‐neutral explanations were not
pretextual is a factual finding subject to review for clear error.  See Tinner v. United Ins. Co. of
Am., 308 F.3d 697, 703 (7th Cir. 2002).  The lawyer’s explanations need not be  “‘persuasive,
or even plausible.’”  Coulter v. McCann, 484 F.3d 459, 465 (7th Cir. 2007) (quoting Purkett v.
Elem, 514 U.S. 765, 768 (1995)).  All that matters is that the explanations not be a pretext for
invidious distinctions based on race.  Id.  Since the explanations here are not “completely
outlandish” and the Washingtons have not come forth with any evidence to suggest that
they are lies, see Tinner, 308 F.3d at 703, the judgment of the district court is 

                                                                                        AFFIRMED.